FILED
                             NOT FOR PUBLICATION                            FEB 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



DAVID S. PERRYMAN,                               No. 12-16199

               Plaintiff - Appellant,            D.C. No. 3:08-cv-04973-TEH

  v.
                                                 MEMORANDUM *
SAN FRANCISCO SHERIFF
DEPARTMENT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Northern District of California
                   Thelton E. Henderson, District Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

       California state prisoner David S. Perryman appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging constitutional

violations. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
district court’s dismissal for failure to exhaust administrative remedies and for

clear error its factual determinations, Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th

Cir. 2003), and we affirm.

      The district court properly dismissed Perryman’s action because Perryman

did not properly exhaust administrative remedies. See Woodford v. Ngo, 548 U.S.
81, 85, 93-95 (2006) (holding that “proper exhaustion” is mandatory and requires

adherence to administrative procedural rules). The district court did not clearly err

in finding that Perryman’s submission of a grievance to the captain did not exhaust

Perryman’s administrative remedies. See Marella v. Terhune, 568 F.3d 1024, 1027

(9th Cir. 2009) (noting that prisoners must “complete the administrative review

process in accordance with the applicable procedural rules”) (quoting Woodford,

548 U.S. at 88)).

      We do not consider matters not distinctly raised and argued in the opening

brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009) (per curiam).

      AFFIRMED.




                                           2                                    12-16199